In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                  Filed: November 6, 2014

* * * * * * * *           *   *   *   *   *   *      UNPUBLISHED
JANE TOMASSETTI,                              *
                                              *      No. 13-234V
               Petitioner,                    *
                                              *      Special Master Dorsey
 v.                                           *
                                              *      Attorneys’ Fees and Costs;
 SECRETARY OF HEALTH                          *      Reasonable Amount Requested to which
 AND HUMAN SERVICES,                          *      Respondent Does not Object.
                                              *
               Respondent.                    *
                                              *
 * * * * * * * * * * * * *
Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner.
Voris E. Johnson, Jr., U.S. Department of Justice, Washington, DC, for respondent.

                      ATTORNEYS’ FEES AND COSTS DECISION1

       On April 4, 2013, Jane Tomassetti filed a petition pursuant to the National Vaccine Injury
Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged that she
suffered from Chronic Inflammatory Demyelinating Polyneuropathy (“CIDP”) as a result of an
influenza vaccine she received on November 5, 2010. On July 10, 2014, a decision was entered
based on the parties’ stipulation awarding compensation to petitioner.

      On November 5, 2014, the parties filed a Stipulation of Fact Concerning Attorneys’ Fees
and Costs. According to the stipulation, the parties stipulate to a total award to petitioner of

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). As provided by Vaccine Rule 18(b), each party has 14 days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the entire decision will be available to the
public. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                1
attorneys’ fees and costs in the amount of $20,239.86. In accordance with General Order #9,
petitioner’s counsel represents that petitioner personally advanced $66.38, in reimbursable costs
in pursuit of her claim.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of the parties’ stipulation, the undersigned GRANTS
the request for approval and payment of attorneys’ fees and costs.

       Accordingly, an award should be made as follows:

       (1) in the form of a check jointly payable to petitioner and to petitioner’s attorney,
           Ronald C. Homer, of Conway, Homer and Chin-Caplan, P.C., in the amount of
           $20,239.86;

       (2) in the form of a check payable to petitioner only in the amount of $66.38.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

        IT IS SO ORDERED.

                                              s/Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
JANE TOMASSETTI,                     )
                                     )
            Petitioner,              )
                                     )  No. 13-234V (ECF)
v.                                   )  Special Master Dorsey
                                     )
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.             )
____________________________________)

                       STIPULATION OF FACT CONCERNING
                          ATTORNEYS’ FEES AND COSTS

     It is hereby stipulated by and between the parties, the following factual matters:

     1.     Ronald C. Homer, Esq., of the law firm Conway, Homer & Chin-Caplan, P.C., is
            the attorney of record for petitioner in this matter.

     2.     On October 24, 2014, petitioner filed her Application for Attorneys’ Fees and
            Costs (“Application”).

     3.     In informal discussions, respondent raised certain objections to petitioner’s
            Application. As a result, petitioner agreed to amend her request for fees and costs
            in this matter to seek reimbursement for:

            (a)     attorneys’ fees and costs for the law firm Conway, Homer & Chin-Caplan,
                    P.C., in the amount of $20,239.86; and,

            (b)     $66.38 in out-of-pocket expenses for petitioner, as represented by
                    petitioner’s counsel in compliance with General Order #9.

     4.     Respondent does not object to the amended request.

     5.     The parties now request that a decision awarding the attorneys’ fees and costs
            described in paragraph 3 of this Stipulation be issued, directing payment in the
            form a check for $20,239.86 made payable jointly to petitioner and petitioner’s
            counsel, and a check for $66.38 made payable solely to petitioner.

     6.     Nothing in this Stipulation, including the amount set forth in paragraph 3, should
            be construed as an admission, concession, or waiver by either party as to any of
            the matters raised by petitioner’s request for attorneys’ fees and costs, including
            but not limited to the hourly rates requested, the number of hours requested, and
            other litigation-related costs.

                                                 Respectfully Submitted,


Dated: November 5, 2014                          By:    s/Ronald C. Homer by s/VEJ
                                                 RONALD C. HOMER
                                                 Attorney for Petitioner
                                                 Conway, Homer & Chin-Caplan, P.C.
                                                 16 Shawmut Street
                                                 Boston, MA 02116
                                                 (617) 695-1990


Dated: November 5, 2014                          By:    s/Voris E. Johnson, Jr.
                                                 VORIS E. JOHNSON, JR.
                                                 Attorney for Respondent
                                                 Torts Branch, Civil Division
                                                 U.S. Department of Justice
                                                 P.O. Box 146
                                                 Ben Franklin Station
                                                 Washington, DC 20044-0146
                                                 (202) 616-4136




                                             2